Citation Nr: 1331904	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to recognition as the Veteran's surviving spouse for VA purposes.

2.  Whether clear and unmistakable error (CUE) is present in a December 13, 1971 decision deeming the marriage between the Veteran and the appellant to be invalid.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from January 1923 to January 1954.

This matter comes before the Board of Veterans' appeals from an April 2011 RO decision denying the appellant's application to reopen a claim for VA death benefits based on denial of recognition as the Veteran's surviving spouse; and from a decision announced in a July 2013 supplemental statement of the case (SSOC) that found no clear and unmistakable error in the December 1971 Administrative Decision.  

There is a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be advised if further action is required on her part.


REMAND

The RO addressed the appellant's claim of CUE in its July 2013 supplemental statement of the case (SSOC).  The appellant submitted a notice of disagreement later in July 2013.  To date, however, the RO has not issued a statement of the case (SOC) as to the claim of CUE.  The Board is required to remand the claim for the RO to issue the SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue is inextricably intertwined with the question of whether there is new and material evidence to reopen the claim for entitlement to recognition as the Veteran's surviving spouse.

Accordingly, the appeal is remanded for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The agency of original jurisdiction (AOJ) should issue an SOC on the issue of whether a December 1971 Administrative Decision, which deemed the marriage between the Veteran and the appellant to be invalid for VA purposes, was the product of clear and unmistakable error (CUE).  This issue should be returned to the Board only if the appellant submits a sufficient substantive appeal.

2.  If the claim of CUE remains denied, the RO should consider the appellant's recent reports that she and the Veteran consulted a judge who told them that their marriage was valid and that she therefore believed her marriage was valid.  The AOJ should determine whether these statements constitute new and material evidence sufficient to reopen the claim.

3.  If the appellant's recent reports are considered new and material, the AOJ should adjudicate, on the merits, whether the appellant's marriage to the Veteran was valid or deemed valid.

4.  If any benefit sought on appeal remains denied the AOJ should issue a supplemental SOC; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



